UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2007 []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission_File_Number_ 000-50654 ICON Income Fund Ten, LLC (Exact name of registrant as specified in its charter) Delaware 35-2193184 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 100 Fifth Avenue, 4th Floor, New York, New York 10011-1505 (Address of principal executive offices) (Zip code) (212) 418-4700 Registrant's telephone number, including area code Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.[x] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of ‘‘accelerated filer and large accelerated filer’’ in Rule12b-2 of the Exchange Act.Large accelerated filer []Accelerated filer[]Non-accelerated filer [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[] Yes[x] No Number of outstanding limited liability company shares of the registrant on October 31, 2007 is 148,451. ICON Income Fund Ten, LLC Table of Contents PART I - FINANCIAL INFORMATION Page Item 1.Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets at September 30, 2007 (unaudited) and December 31, 2006 1 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2007 and 2006 (unaudited) 2 Condensed Consolidated Statement of Changes in Members’ Equity for the Year Ended December 31, 2006 through September 30, 2007 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 (unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Manager’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4T. Controls and Procedures 25 PART II – OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A.Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures 27 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Condensed Consolidated Balance Sheets Assets September 30, 2007 December 31, (unaudited) 2006 Current assets Cash and cash equivalents $ 6,182,218 $ 5,685,688 Current portion of net investment in finance leases 1,450,072 1,348,277 Accounts receivable 67,206 58,176 Other receivable 10,620 2,734,166 Prepaid services fees,net 75,084 1,024,155 Due from Manager and affiliates 309,403 15,472 Restricted Cash 1,464,000 1,464,000 Interest rate swap contracts 317,392 754,521 Other current assets - 99,999 Total current assets 9,875,995 13,184,454 Non-current assets Net investments in finance leases, less current portion 12,621,110 13,070,004 Leased equipment at cost, (less accumulated depreciation of $56,310,152 and $45,418,818) 85,050,616 99,795,532 Equipment held for sale or lease, net 397,714 17,500 Note receivable on financing facility, net 3,154,874 - Investments in joint ventures 13,442,211 17,024,799 Investments in unguaranteed residual values 1,427,517 2,409,009 Other non-current assets, net 204,386 20,031 Total non-current assets 116,298,428 132,336,875 Total Assets $ 126,174,423 $ 145,521,329 Liabilities and Members' Equity Current liabilities Current portion of non-recourse long-term debt $ 16,146,355 $ 15,511,914 Due to Manager 162,360 75,743 Accrued expenses and other liabilities 407,788 509,945 Deferred rental income 1,064,993 1,355,712 Total current liabilities 17,781,496 17,453,314 Non-current liabilities Non-recourse long-term debt, net of current portion 18,067,469 30,257,777 Total Liabilities 35,848,965 47,711,091 Minority Interest 3,269,886 4,039,195 Commitments and contingencies (note 13) Members' Equity Manager (462,926 ) (401,837 ) Additional Members 84,298,088 90,581,159 Accumulated other comprehensive income 3,220,410 3,591,721 Total Members' Equity 87,055,572 93,771,043 Total Liabilities and Members' Equity $ 126,174,423 $ 145,521,329 See accompanying notes to condensed consolidated financial statements. 1 Table of Contents ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Condensed Consolidated Statements of Operations (unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Revenue: Rental income $ 6,953,185 $ 6,292,705 $ 21,500,794 $ 19,695,208 Finance income 710,283 660,761 2,068,428 660,761 Income from investments in joint ventures 390,020 411,571 766,811 1,113,756 Net gain (loss) on sales of leased equipment 116,975 (26,668 ) 267,854 (30,364 ) Net gain on foreign currency transactions 386,591 - 714,819 26,713 Interest and other income 182,881 127,139 337,029 442,947 Total revenue 8,739,935 7,465,508 25,655,735 21,909,021 Expenses: General and administrative 166,676 45,264 807,660 325,342 Depreciation and amortization 5,280,441 5,939,428 17,236,992 18,532,736 Impairment loss - 440,928 - 440,928 Management fees - Manager 500,527 521,492 1,552,791 1,418,902 Administrative expense reimbursements - Manager 237,360 251,041 628,643 755,802 Interest 497,929 694,383 1,619,146 2,262,348 Minority interest 78,171 10,254 235,197 31,890 Total expenses 6,761,104 7,902,790 22,080,429 23,767,948 Net income (loss) $ 1,978,831 $ (437,282 ) $ 3,575,306 $ (1,858,927 ) Net income (loss) allocable to: Additional Members $ 1,959,043 $ (432,909 ) $ 3,539,553 $ (1,840,338 ) Manager 19,788 (4,373 ) 35,753 (18,589 ) $ 1,978,831 $ (437,282 ) $ 3,575,306 $ (1,858,927 ) Weighted average number of additional member shares outstanding 148,550 148,811 148,624 148,930 Net income (loss) per weighted average additional member share $ 13.19 $ (2.91 ) $ 23.82 $ (12.36 ) See accompanying notes to condensed consolidated financial statements. 2 Table of Contents ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Condensed Consolidated Statement of Changes in Members' Equity (unaudited) Accumulated Other Total Additional Additional Managing Comprehensive Members' Member Shares Members Member Income (Loss) Equity Opening balance, January 1, 2006 149,174 $ 105,724,368 $ (252,770 ) $ (22,194 ) $ 105,449,404 Additional member shares redeemed (444 ) (385,563 ) - - (385,563 ) Cash distributions to members - (12,805,418 ) (129,348 ) - (12,934,766 ) Change in valuation of interest rate swap contracts - - - (243,456 ) (243,456 ) Change in valuation of warrants held by a joint venture - - - 538,072 538,072 Foreign currency translation adjustment - - - 3,319,299 3,319,299 Net loss - (1,952,228 ) (19,719 ) - (1,971,947 ) Period ended, December 31, 2006 148,730 90,581,159 (401,837 ) 3,591,721 93,771,043 Additional member shares redeemed (71 ) (59,612 ) - - (59,612 ) Cash distributions to members - (3,196,955 ) (32,292 ) - (3,229,247 ) Change in valuation of interest rate swap contracts - - - (164,805 ) (164,805 ) Change in valuation of warrants held by a joint venture - - - (473,681 ) (473,681 ) Foreign currency translation adjustment - - - 146,150 146,150 Net income - 273,504 2,763 - 276,267 Period ended, March 31, 2007 148,659 87,598,096 (431,366 ) 3,099,385 90,266,115 Additional member shares redeemed (56 ) (48,797 ) - - (48,797 ) Cash distributions to members - (3,195,957 ) (32,284 ) - (3,228,241 ) Change in valuation of interest rate swap contracts - - - 30,297 30,297 Change in valuation of warrants held by a joint venture - - - (16,242 ) (16,242 ) Foreign currency translation adjustment - - - 121,667 121,667 Net income - 1,307,006 13,202 - 1,320,208 Period ended, June 30, 2007 148,603 85,660,348 (450,448 ) 3,235,107 88,445,007 Additional member shares redeemed (152 ) (126,932 ) - - (126,932 ) Cash distributions to members - (3,194,371 ) (32,266 ) - (3,226,637 ) Change in valuation of interest rate swap contracts - - - (107,241 ) (107,241 ) Change in valuation of warrants held by a joint venture - - - (45,929 ) (45,929 ) Foreign currency translation adjustment - - - 138,473 138,473 Net income - 1,959,043 19,788 - 1,978,831 Period ended, September 30, 2007 148,451 $ 84,298,088 $ (462,926 ) $ 3,220,410 $ 87,055,572 See accompanying notes to condensed consolidated financial statements. 3 Table of Contents ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Condensed Consolidated Statements of Cash Flows Nine Months Ended September 30, (unaudited) 2007 2006 Cash flows from operating activities: Net income (loss) $ 3,575,306 $ (1,858,927 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Rental income paid directly to lenders by lessees (13,176,000 ) (13,176,000 ) Finance income (2,068,428 ) (660,761 ) Income from investments in joint ventures (766,811 ) (1,113,756 ) Net (gain) loss on sales of equipment (267,854 ) 30,364 Depreciation and amortization 17,236,992 18,532,736 Impairment loss - 440,928 Interest expense on non-recourse financing paid directly to lenders by lessees 1,620,133 2,221,559 Minority interest 235,197 31,890 Changes in operating assets and liabilities: Collection of principal - finance receivables 2,916,631 583,417 Interest rate swap contracts 13,012 - Due from Manager and affiliates 14,155 - Other assets, net 2,666,463 (477,227 ) Due to Manager 77,803 95,232 Accrued expenses and other liabilities (131,320 ) 922,427 Deferred rental income (290,719 ) (165,616 ) Net cash provided by operating activities 11,654,560 5,406,266 Cash flows from investing activities: Purchase of equipment, net of security deposit assumed (2,000,665 ) (17,894,411 ) Investment in financing facility (3,325,507 ) - Investments in unguaranteed residual values - (782,177 ) Investments in joint ventures (7,933,833 ) - Proceeds from sales of equipment and unguaranteed residual values 1,272,665 2,580,117 Distributions received from joint ventures 11,752,505 1,324,900 Restricted cash provided - 733,792 Net cash used in investing activities (234,835 ) (14,037,779 ) Cash flows from financing activities: Cash distributions to members (9,684,125 ) (9,704,613 ) Distributions to minority interest holders in joint ventures (1,004,506 ) (354,010 ) Minority interest holders contribution in joint venture - 2,000,000 Additional member shares redeemed (235,341 ) (376,417 ) Net cash used in financing activities (10,923,972 ) (8,435,040 ) Effects of exchange rates on cash and cash equivalents 777 (158,878 ) Net increase (decrease) in cash and cash equivalents 496,530 (17,225,431 ) Cash and cash equivalents, beginning of the period 5,685,688 24,242,517 Cash and cash equivalents, end of the period $ 6,182,218 $ 7,017,086 See accompanying notes to condensed consolidated financial statements. 4 Table of Contents ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Condensed Consolidated Statements of Cash Flows Nine Months Ended September 30, (unaudited) 2007 2006 Supplemental disclosure of cash flow information: Cash paid during the period for interest $ - $ - Supplemental disclosure of non-cash investing and financing activities: Principal and interest paid on non-recourse long term debt directly to lenders by lessees $ 13,176,000 $ 13,176,000 Transfer of leased equipment at cost to equipment held for sale or lease, net $ 639,495 $ - Transfer from restricted cash to leased equipment at cost $ - $ 1,599,797 Transfer from investments in unguaranteed residual values to leased equipment at cost $ 398,239 $ 382,209 Transfer from leased equipment at cost to net investment in finance leases $ - $ 13,695,359 See accompanying notes to condensed consolidated financial statements. 5 Table of Contents ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Notes to Condensed Consolidated Financial Statements September 30, 2007 (unaudited) (1) Basis of Presentation and Consolidation The accompanying condensed consolidated financial statements of ICON Income Fund Ten, LLC (the “LLC”) have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission for Quarterly Reports on Form 10-Q. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of ICON Capital Corp. (the “Manager”), all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included. These condensed consolidated financial statements should be read together with the consolidated financial statements and notes included in the LLC’s Annual Report on Form 10-K for the year ended December 31, 2006. The results for the interim period are not necessarily indicative of the results for the full year. The condensed consolidated financial statements include the accounts of the LLC and its majority owned subsidiaries. All intercompany accounts and transactions have been eliminated in consolidation. The LLC accounts for its noncontrolling interests in joint ventures where the LLC has influence over financial and operational matters, generally greater than 5% but less than 50% ownership interest, under the equity method of accounting. In such cases, the LLC’s original investments are recorded at cost and adjusted for its share of earnings, losses and distributions. The LLC accounts for investments in joint ventures where the LLC has virtually no influence over financial and operational matters using the cost method of accounting. In such cases, the LLC’s original investments are recorded at cost and any distributions received are recorded as revenue.All of the LLC’s investments in joint ventures are subject to its impairment review policies. In joint ventures where the LLC’s interest is majority owned, the financial condition and results of operations of the joint venture are consolidated.Minority interest represents the minority owner’s proportionate share of its equity in the joint venture. The minority interest is adjusted for the minority owner’s share of the earnings, losses and distributions of the joint venture. (2) Organization The LLC was formed on January 2, 2003 as a Delaware limited liability company.The LLC is engaged in one business segment, the business of purchasing equipment and leasing it to third party end users, equipment financing, acquiring equipment subject to lease and, to a lesser extent, acquiring ownership rights to items of leased equipment at lease expiration. The LLC will continue until December 31, 2023, unless terminated sooner. The Manager of the LLC was a Connecticut corporation. Effective June 1, 2007, the Manager was re-incorporated as a Delaware corporation. The Manager manages and controls the business affairs of the LLC, including, but not limited to, the equipment leases and financing transactions that the LLC enters into under the terms of the LLC’s limited liability company agreement (the “LLC Agreement”).Additionally, the Manager has a 1% interest in the profits, losses, cash distributions and liquidation proceeds of the LLC. The LLC invested most of the net proceeds from its offering in items of equipment that are subject to a lease. After the net offering proceeds were invested, additional investments were and are continuing to be made with the cash generated from the LLC’s initial investments to the extent that cash is not needed for expenses, reserves and distributions to members. The investment in additional equipment in this manner is called “reinvestment.” The LLC currently anticipates purchasing equipment from time to time until approximately April 4, 2010, unless that date is extended for up to an additional three years, in the Manager’s sole discretion. After the reinvestment period, the LLC will then sell its assets in the ordinary course of business during a time frame called the “liquidation period.” 6 Table of Contents ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Notes to Condensed Consolidated Financial Statements September 30, 2007 (unaudited) (2) Organization - continued Members’ capital accounts are increased for their initial capital contribution plus their proportionate share of earnings and decreased by their proportionate share of losses and distributions. Profits, losses, cash distributions and liquidation proceeds are allocated 99% to the additional members and 1% to the Manager until each additional member has received cash distributions and liquidation proceeds sufficient to reduce their adjusted capital contribution account to zero and have received, in addition, other distributions and allocations that provide an 8% per year cumulative return on their outstanding adjusted capital contribution account.After such time, the distributions will be allocated 90% to the additional members and 10% to the Manager. (3) Summary of Significant Accounting Policies Revenue Recognition For notes receivable, the LLC uses the interest method to recognize interest income, which produces a constant periodic rate of return on the investment, when earned. If the borrower does not make a payment for 120 days, the LLC places the related note receivable on non-accrual status. Notes Receivable Notes receivable are reported at their outstanding principal balances net of any unamortized deferred fees and premiums or discounts on purchased loans. Costs on originated loans are reported as other non-current assets. Unearned income, discounts and premiums are amortized to income using the interest method. Interest receivable resulting from the unpaid principal is recorded separately from the outstanding balance and is reduced upon receipt of the cash payment. Warrants Warrants held by the LLC are revalued on a quarterly basis.The revaluation of the warrants is computed using the Black-Scholes option pricing model.The assumptions utilized in the Black-Scholes model include share price, strike price, expiration date, risk free rate and the volatility percentage. Any unrealized gains or losses during the period from these warrants calculated using the Black-Scholes model are reflected in other comprehensive income, which is a component of members’ equity. Realized gains and losses during the year are reflected in the statement of operations, which will only be recorded once the warrants have been exercised. Use of Estimates The preparation of financial statements in conformity with GAAP requires the Manager to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the condensed consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Significant estimates primarily include the determination of allowance for doubtful accounts, unguaranteed residual values, depreciation and amortization and impairment losses.Actual results could differ from those estimates. 7 Table of Contents ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Notes to Condensed Consolidated Financial Statements September 30, 2007 (unaudited) (3) Summary of Significant Accounting Policies – continued Reclassifications Certain reclassifications have been made to the accompanying condensed consolidated financial statements in prior periods to conform to the current presentation. (4) Net Investments in Finance Leases Net investments in finance leases consist of the following: September 30, December 31, 2007 2006 Minimum lease payments receivable $ 20,984,578 $ 22,975,426 Estimated unguaranteed residual values 2,228,551 2,160,615 Initial Direct Costs, net 153,303 182,049 Unearned income (9,295,250 ) (10,899,809 ) $ 14,071,182 $ 14,418,281 Less: Current portion of net investment in finance lease (1,450,072 ) (1,348,277 ) Net investments in finance leases, less current portion $ 12,621,110 $ 13,070,004 Refrigeration Equipment During July 2007, PW Supermarkets, Inc. (“PW Supermarkets”) extended an expiring lease with the LLC for an additional 12 months. The Manager is required to perform a new lease classification test for any lease term that is extended to determine whether the lease should be classified as either a finance lease or an operating lease. The lease classification test resulted in the lease being classified as a finance lease, since the title of the equipment is being transferred to PW Supermarkets at the end of the lease. As a result of the lease being classified as a finance lease, the net book value of approximately $96,000 was transferred from leased equipment at cost to net investments in finance leases on August 1, 2007. 8 Table of Contents ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Notes to Condensed Consolidated Financial Statements September 30, 2007 (unaudited) (5) Leased Equipment at Cost Leased equipment at cost consists of the following: September 30, December 31, 2007 2006 Container vessels $ 107,219,708 $ 107,219,708 Digital mini-labs 8,863,740 8,863,740 Information technology equipment 893,884 6,027,658 Telecommunications systems 18,077,855 18,077,855 Refrigeration equipment - 720,473 Manufacturing equipment 6,305,581 4,304,916 141,360,768 145,214,350 Less: accumulated depreciation (56,310,152 ) (45,418,818 ) $ 85,050,616 $ 99,795,532 Information technology equipment On March 31, 2004, the LLC, along with ICON Income Fund Nine, LLC (“Fund Nine”), an entity also managed by the Manager, formed a joint venture, ICON GeicJV, for the purpose of purchasing information technology equipment subject to a lease with Government Employees Insurance Company (“GEICO”) until March 31, 2007. The LLC paid approximately $4,331,000 for its investment in ICON GeicJV.The LLC and Fund Nine have interests of 74% and 26%, respectively.On April 30, 2004, ICON GeicJV acquired the technology equipment subject to lease for a total cost of approximately $5,853,000 in cash. During 2007, GEICO returned equipment with a cost basis of approximately $5,322,000 and extended on a month–to-month basis equipment with a cost basis of approximately $531,000. Of the equipment that was returned, the Manager has sold equipment with a net book value of approximately $390,000. ICON GeicJV realized proceeds of approximately $383,000 and recognized a loss of approximately $7,000 on the equipment sale. The remaining returned equipment has a net book value of approximately $380,000, is currently being remarketed by the Managerand was reclassified to equipment held for sale or lease, net. On September 28, 2007, the LLC completed the acquisition of substantially all of the machining and metal working equipment of MW Texas Die Casting, Inc. (“Texas Die”), a wholly owned subsidiary of MW Universal, Inc. (“MWU”), for a purchase price of $2,000,000. The lease term commences on October 1, 2007, and continues for a period of 60 months. Simultaneously with the closing of the transaction with Texas Die, ICON Leasing Fund Eleven, LLC (“Fund Eleven”) and ICON Leasing Fund Twelve, LLC (“Fund Twelve”), two other entities managed by the Manager (together, the “Participating Funds”) completed similar acquisitions with four other subsidiaries of MWU pursuant to which the respective funds purchased substantially all of the machining and metal working equipment of each subsidiary. Each subsidiary’s obligations under its respective leases (including those of Texas Die) are cross-collateralized, cross-defaulted, and all subsidiaries’ obligations are guaranteed by MWU. Each of the Participating Funds have also entered into a credit support agreement with the LLC, pursuant to which if losses are incurred by a Participating Fund with respect to any MWU subsidiary, those losses are shared among the Participating Funds proportionately based on the amount of capital invested. 9 Table of Contents ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Notes to Condensed Consolidated Financial Statements September 30, 2007 (unaudited) (6) Notes Receivable on Financing Facility On August 13, 2007, the LLC entered into an equipment financing facility with a consortium of other lenders and Solyndra, Inc. (“Solyndra”), a privately held manufacturer of solar panels for the building of a new production facility. The financing facility matures on June 30, 2013 and is secured by the equipment as well as all other assets of Solyndra. The equipment is comprised of two fully automated manufacturing lines that combine glass tubes and thin film semiconductors to produce solar panels.Principal payments will be received by the LLC starting in October 2008.In the interim period, interest will be paid on a quarterly basis using a range of rates from 8.86% to 9.01%. In connection with the transaction, the LLC received warrants to purchase up to 40,290 shares of Solyndra common stock. Any unrealized gains and losses during the period from these warrants are reflected in other comprehensive income, which is a component of members’ equity. Realized gains and losses during the year are reflected in the statement of operations. At September 30, 2007, the Manager has determined, based on the Black-Scholes option pricing model, that the aggregate fair value of the warrants is $170,608.The assumptions used for the Black-Scholes option pricing model were as follows: Strike price $4.96, share price $4.28, expiration date of April 6, 2014, a volatility of 250%, and the risk free interest rate of 4.72%. The volatility percentage was determined by taking a sampling of six similar businesses from their initial public offering date to present and placing a percentage based on the performance of the share price of this sampling. The financing facility is for a maximum amount of $93,500,000, of which each of the LLC has committed to invest up to $5,000,000.At September 30, 2007, the LLC invested approximately $3,326,000 and committed to loan additional amounts of up to $1,674,000.In October 2007, the LLC invested approximately $671,000, increasing the total amount invested to approximately $3,997,000 and is committed to loan additional amounts of up to $1,003,000. (7) Investments in Joint Ventures The joint ventures described below are not consolidated by the LLC. ICON Global Crossing, LLC The LLC has a 30.6% interest in ICON Global Crossing LLC (“ICON Global Crossing”) whose sole purpose is to lease state-of-the-art telecommunications equipment to Global Crossing Telecommunications, Inc. The results of operations of ICON Global Crossing for the three and nine months ended September 30, 2007, and 2006 are summarized below: Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Net income $ 682,774 $ 684,902 $ 2,018,313 $ 1,750,227 LLC's share of net income $ 209,066 $ 209,726 $ 618,008 $ 586,629 10 Table of Contents ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Notes to Condensed Consolidated Financial Statements September 30, 2007 (unaudited) (7) Investments in Joint Ventures – continued ICON AeroTV, LLC The LLC owns a 50% interest in ICON AeroTV, LLC (“ICON AeroTV”), whose sole purpose was owning equipment leased to AeroTV Ltd (“AeroTV”). On February 13, 2007, AeroTV’s customer, the largest scheduled bus line in Europe, terminated its service agreement with AeroTV. Shortly thereafter, AeroTV notified the Manager of its inability to pay certain rent owed to ICONAeroTV and subsequently filed for insolvency protection in the United Kingdom. In February 2007, ICON AeroTV sent a notice to AeroTV terminating the Master Lease Agreement.Certain facts came to light that gave the Manager serious concerns regarding the propriety of AeroTV's actions during and after the execution of the lease with AeroTV. On April 18, 2007, ICON AeroTV filed a lawsuit in the United Kingdom’s High Court of Justice, Queen’s Bench Division against AeroTV and one of its directors for fraud. Subsequently, ICON AeroTV registered a default judgment against the AeroTV director. ICON AeroTV is currently in the process of attempting to execute the judgment. At this time it is not possible to determine the ability to collect the judgment. On February 20, 2007, ICON AeroTV wrote off its leased assets with a remaining cost basis of approximately $441,000, which was off-set by the recognition of the relinquished security deposit and deferred income of approximately $288,000, resulting in a loss of approximately $153,000. During March 2007, ICON AeroTV collected approximately $218,000 of the remaining rent balance.In April 2007, all unexpended amounts previously contributed to ICON AeroTV for the purchase of on board digital audio/visual systems were returned to the LLC and Fund Eleven, which amount together with accrued interest was approximately $5,215,000. ICON EAM, LLC On November 9, 2005, the LLC, along with Fund Eleven, formed ICON EAM, LLC (“ICON EAM") and each contributed approximately $5,620,000 in cash for a 50% interest in ICON EAM with the intention of purchasing industrial gas meters and accompanying data gathering equipment that would be subject to a Master Lease with EAM Assets Ltd. (“EAM”). EAM is a meter asset manager whose business is maintaining industrial gas meters in the United Kingdom.EAM was unable to meet its conditions precedent to the LLC’s obligations to perform under the Master Lease. The Manager attempted to negotiate a resolution with EAM regarding its failure to meet those conditions precedent.Based on the Manager’s further due diligence, the Manager determined it was not in the LLC’s best interest to enter into a work-out situation with EAM at that time. All amounts funded to ICON EAM in anticipation of purchasing the industrial gas meters and accompanying data gathering equipment were deposited into an interest bearing escrow account controlled by ICON EAM's legal counsel. In April 2007, ICON EAM's initial investment and all accrued interest were returned to the LLC and Fund Eleven, amounting to approximately $13,833,000. ICON Mayon, LLC On July 24, 2007, the LLC and Fund Twelve, formed ICON Mayon, LLC (“ICON Mayon”), withinterests of 49% and 51%, respectively. ICON Mayon purchased one Aframax 98,507 DWT product tanker, the Mayon Spirit, from an affiliate of Teekay Corporation (“Teekay”). The purchase price for the Mayon Spirit was approximately $40,250,000, comprised of (i) the cash payment of approximately $15,312,000 funded in the form of a capital contribution to ICON Mayon and (ii) borrowings of approximately $24,938,000 of non-recourse debt under a secured loan agreement with Fortis Capital Corp. Simultaneously with the closing of the purchase of the Mayon Spirit, the Mayon Spirit was bareboat chartered back to Teekay for a term of four years. The charter commenced on July 24, 2007. The total capital contributions made to ICON Mayon as of September 30, 2007 were approximately $15,404,000, of which the LLC’s share was approximately $7,548,000. 11 Table of Contents ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Notes to Condensed Consolidated Financial Statements September 30, 2007 (unaudited) (8) Investments in Unguaranteed Residual Values Summit Asset Management Limited The LLC entered into a participation agreement with Summit Asset Management Limited (“SAM”), an unrelated third party, to acquire a 75% interest in the unguaranteed residual values of a portfolio of equipment on lease with various United Kingdom lessees. These leases expire at various dates through August 30, 2009. The LLC does not have an interest in the equipment until the expiration of the initial term of the leases. The portfolio is mostly comprised of information technology equipment, including laptops, desktops and printers. The purchase price was approximately $2,843,000, inclusive of legal costs. SAM receives commissions on transaction and realization proceeds, as defined in the participation agreement. For the three and nine months ended September 30, 2007, the LLC paid or accrued commissions and realization proceeds to SAM of approximately $108,000 and $165,000, respectively, which are included in general and administrative expenses in the accompanying condensed consolidated statement of operations. For the three months ended September 30, 2007, the LLC remarketed certain of its investments in unguaranteed residual values with a cost basis of approximately $252,000. The LLC realized proceeds of approximately $302,000, from sales of its interests in unguaranteed residual values with a cost basis of approximately $181,000, and additional unguaranteed residual values, with a cost basis of approximately $71,000, were released and transferred to leased equipment based on the terms of the respective leases. The lease terms expire at various dates through August 2009. For the nine months ended September 30, 2007, the LLC remarketed certain of its investments in unguaranteed residual values with a cost basis of approximately $881,000. The LLC realized proceeds of approximately $684,000, from sales of its interests in unguaranteed residual values with a cost basis of approximately $483,000, and additional unguaranteed residual values, with a cost basis of approximately $398,000, were released and transferred to leased equipment based on the terms of the respective leases. The lease terms expire at various dates through August 2009. Key Finance Group, Limited During July 2006, the LLC entered into a purchase and sale agreement (the “Purchase Agreement”) with Key Finance Group, Ltd. (“Key Finance”) (a United Kingdom based company), acquiring an interest in the unguaranteed residual values of various technology equipment currently on lease to various lessees located in the United Kingdom for approximately $782,000 (£422,000).These leases have various expiration dates through March 2015. Under the terms of the Purchase Agreement, Key Finance and the LLC will receive residual proceeds up to the “bottom residual value,” as defined in the remarketing agreement.The LLC will then receive residual proceeds up to certain thresholds established in the Purchase Agreement.Under the terms of the Purchase Agreement, once the portfolio’s return to the LLC has exceeded the expected residual, as established in the Purchase Agreement, any additional residual proceeds will be split equally between the LLC and Key Finance. As of September 30, 2007, there was no residual sharing. 12 Table of Contents ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Notes to Condensed Consolidated Financial Statements September 30, 2007 (unaudited) (8) Investments in Unguaranteed Residual Values – continued For the three and nine months ended September 30, 2007, the LLC remarketed certain of its investments in unguaranteed residual values, with a cost basis of approximately $39,000 and $100,000, respectively. The LLC realized proceeds of approximately $46,000 and $114,000, respectively, on these sales of its interests in unguaranteed residual values. (9) Revolving Line of Credit – Recourse On August 31, 2005, the LLC, together with certain of its affiliates (entities sponsored and organized by the Manager), ICON Income Fund Eight B L.P. (“Fund Eight B”), Fund Nine and Fund Eleven (collectively, the “Borrowers”) entered into a Commercial Loan Agreement (the “Loan Agreement”), with California Bank & Trust (the “Lender”). The Loan Agreement provides for a revolving line of credit of up to $17,000,000 pursuant to a senior secured revolving loan facility (the “Facility”) which is secured by all assets of the Borrowers not subject to a first priority lien, as defined in the Loan Agreement. Each of the Borrowersis jointly and severally liable for all amounts borrowed under the Facility. Amounts available under the Facility are subject to a borrowing base that is determined, subject to certain limitations, on the present value of the future receivables under certain lease agreements in which the Borrowers have a beneficial interest. As part of the Loan Agreement, the Borrowers are required to comply with certain financial covenants, including, a minimum debt coverage ratio, a tangible net worth covenant, a leverage ratio and a minimum liquidity covenant. The Borrowers are in compliance with these covenants at September 30, 2007. The Loan Agreement prohibits the Borrowers from declaring or paying any distribution to investors if such a payment would cause the Borrowers to become non-compliant with the financial covenants in the Loan Agreement. In addition, on August 31, 2005, the Borrowers entered into a Contribution Agreement (the “Contribution Agreement”) pursuant to which the Borrowers agreed to certain restrictions on the amounts and terms of their respective borrowings under the Facility in order to minimize the risk thata Borrower would be unable to repay its portion of the outstanding obligations under the Facility atany time. These restrictions include, but are not limited to, borrowing in excess of the lesser of (a) an amount each Borrower could reasonably expect to repay in one year from its projected free cash flow, or (b) the greater of (i) the borrowing base, as defined in the Loan Agreement, as applied to such Borrower and (ii) 50% of the net worth of such Borrower. The Contribution Agreement also provides that, in the event a Borrower pays an amount under the Contribution Agreement in excess of its share of the total obligations under the Facility, whether by reason of an event of default or otherwise, the other Borrowers will immediately make a contribution payment to such Borrower and in such amount that the aggregate amount paid by each Borrower reflects its allocable share of the aggregate obligations under the Facility. The Borrowers' obligations to each other under the Contribution Agreement arecollateralized by a subordinate lien on the assets of each Borrower. The Borrowers are in compliance with the Contribution Agreement at September 30, 2007 and no amounts are due to or payable by the LLC under the Contribution Agreement. On December 26, 2006, the Borrowers entered into a Loan Modification Agreement (the “Loan Modification”) to the Loan Agreement. The Loan Modification extended the Facility fromAugust 31, 2007 to September 30, 2008 and lowered (i) the interest rate for advances under the Facility from the Lender’s prime rate plus 0.25% to the Lender’s prime rate and (ii) the interestrate on the five separate advances that are permitted to be made under the Facility at the rate at which United States dollar deposits can be acquired by the Lender in the London Interbank Eurocurrency Market (the “LIBOR Rate”) plus 2.75% per year to the LIBOR Rate plus 2.5% per year. In addition, pursuant to the terms of the Loan Modification, the Borrowers no longer have to maintain a cash reserve. The interest rate at September 30, 2007 was 7.75%. 13 Table of Contents ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Notes to Condensed Consolidated Financial Statements September 30, 2007 (unaudited) (9) Revolving Line of Credit – Recourse – continued On June 20, 2007, the Loan Agreement, the Contribution Agreement and the Loan Modification were modified to admit Fund Twelve as a permitted borrower. Fund Twelve, as a result of its entry into the Loan Modification, is jointly and severally liable for the outstanding balance. Aggregate borrowings by all Borrowers under the Facility amounted to $6,255,000 at September 30, 2007.The LLC currently has no borrowings outstanding under the Facility. Subsequent to September 30, 2007, Fund Twelve repaid $5,000,000 of borrowings under the Facility. The remaining $1,255,000 relates to borrowings by Fund Eight B. (10) Transactions with Related Parties The Manager performs certain services relating to the management of the LLC’s equipment leasing activities. Such services include the collection of lease payments from the lessees of the equipment, re-leasing services in connection with equipment which is off-lease, inspections of the equipment, liaison with and general supervision of lessees to assure that the equipment is being properly operated and maintained, monitoring performance by the lessees of their obligations under the leases and the payment of operating expenses. Administrative expense reimbursements are costs incurred by the Manager that are necessary to the LLC’s operations. These costs include the Manager’s legal, accounting, investor relations and operations personnel, as well as professional fees and other costs, that are charged to the LLC based upon the percentage of time such personnel dedicate to the LLC. Excluded are salary and related costs, travel expenses and other administrative costs incurred by individuals with a controlling interest in the Manager or expenses for rent, depreciation or utilities of the Manager. The Manager also has a 1% interest in the LLC’s profits, losses and distributions. The LLC paid distributions to the Manager of $96,842 for the nine months ended September 30, 2007. The Manager’s interest in the LLC’s net income (loss) for the three months ended September 30, 2007 and 2006 was $19,788 and $(4,373), respectively. The Manager’s interest in the LLC’s net income (loss) for the nine months ended September 30, 2007 and 2006 was $35,753 and $(18,589), respectively. Fees and other expenses paid or accrued by the LLC to the Manager for the three and nine months ended September 30, 2007 and 2006, were as follows: Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 $ 500,527 $ 521,492 $ 1,552,791 $ 1,418,902 Management fees (1) 237,360 251,041 628,643 755,802 Administrative expense reimbursements (1) $ 737,887 $ 772,533 $ 2,181,434 $ 2,174,704 (1)Charged directly to operations. The LLC had a receivable of $309,403 due from the Manager and affiliates at September 30, 2007. The receivable was primarily comprised of a receivable of $308,086 due from Fund Twelve related to the purchase of the Mayon Spirit. On October 31, 2007, the LLC was repaid $308,086 from Fund Twelve. The LLC had a payable of $162,360 due to the Manager relating to administrative expense reimbursements accrued and unpaid at September 30, 2007. 14 Table of Contents ICON Income Fund Ten, LLC (A Delaware Limited Liability Company) Notes to Condensed Consolidated Financial Statements September 30, 2007 (unaudited) (11) Other Comprehensive Income (Loss) Other comprehensive income (loss) consists of the following: Three Months Ended Nine Months Ended Year Ended September 30, September 30, December 31, 2007 2006 2007 2006 2006 Net income (loss) $ 1,978,831 $ (437,282 ) $ 3,575,306 $ (1,858,927 ) $ (1,971,947 ) Other comprehensive income (loss): Change in valuation of interest rate swap contracts (107,241 ) (558,157 ) (241,749 ) (128,682 ) (243,456 ) Change in valuation of warrants held by a joint venture (45,929 ) (96,234 ) (535,852 ) 543,803 538,072 Foreign currency translation adjustment 138,473 707,343 406,290 1,966,911 3,319,299 Comprehensive income (loss) $ 1,964,134 $ (384,330 ) $ 3,203,995 $ 523,105 $ 1,641,968 (12) Recent Accounting Pronouncements In September 2006, the Financial Accounting Standards Board (“FASB”)issued SFAS No. 157, “Accounting for Fair Value Measurements” (“SFAS 157”). SFAS 157 establishes a separate framework fordetermining fair values of assets and liabilities that are required by other authoritative GAAP pronouncements to be measured at fair value. In addition, SFAS 157 incorporatesand clarifies the guidance in FASB Concepts Statement No. 7 regarding the use of present value techniques in measuring fair value. SFAS 157 is effective for financialstatements with fiscal years beginning after November 15, 2007. The Manager is currently evaluating the impact of this pronouncement. (13) Commitment and Contingencies and Off Balance Sheet Risk On September 28, 2007, the LLC completed the acquisition of substantially all of the machining and metal working equipment of Texas Die, a wholly owned subsidiary of MWU. Simultaneously with the closing of the transaction with Texas Die, the Participating Funds completed similar acquisitions with four other subsidiaries of MWU pursuant to which the respective funds purchased substantially all of the machining and metal working equipment of each subsidiary. Each subsidiary’s obligations under its respective leases (including those of Texas Die) are cross-collateralized, cross-defaulted, and all subsidiaries’ obligations are guaranteed by MWU.Each of the Participating Funds have also entered into a credit support agreement with the LLC, pursuant to which losses incurred by a Participating Fund with respect to any MWU subsidiary are shared among the Participating Funds proportionately, based on the amount of capital invested.The term of the credit support agreement matches that of the lease agreements. No amounts were accrued at September 30, 2007 and management cannot reasonable estimate at this time the maximum potential amounts that may become payable under the credit support agreement. FASB Interpretation No. 45, “Guarantor’s Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees of Indebtedness of Others” (“FIN 45”), requires certain guarantees to be recorded at fair value and requires a guarantor to make disclosures, even when the likelihood of making any payments under the guarantee is remote. For those guarantees and indemnifications that do not fall within the initial recognition and measurement requirements of FIN 45, the Manager must continue to monitor the conditions that are subject to the guarantees and indemnifications, a required under existing GAAP, to identify if a loss has been incurred.If the Manager determines that it is probable that a loss has been incurred, any such estimable loss would be recognized. 15 Table of Contents Item 2. Manager's Discussion and Analysis of Financial Condition and Results of Operations The following is a discussion of our results of operations and current financial position. This discussion should be read together with our unaudited condensed consolidated financial statements and related notes included elsewhere in this Quarterly Report, Part II, Item 1A. Risk Factors and the audited consolidated financial statements and related notes included in our Annual Report on Form 10-K for the year ended December 31, 2006. As used in this Quarterly Report on Form 10-Q, references to “we,” “us,” “our” or similar terms include ICON Income Fund Ten, LLC and its consolidated subsidiaries. Forward-Looking Statements Certain statements within this Quarterly Report on Form 10-Q may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 (“PSLRA”).These statements are being made pursuant to the PSLRA, with the intention of obtaining the benefits of the “safe harbor” provisions of the PSLRA, and, other than as required by law, we assume no obligation to update or supplement such statements.Forward-looking statements are those that do not relate solely to historical fact. They include, but are not limited to, any statement that may predict, forecast, indicate or imply future results, performance, achievements or events. You can identify these statements by the use of words such as “may,” “will,” “could,” “anticipate,” “believe,” “estimate,” “expects,” “intend,” “predict” or “project” and variations of these words or comparable words or phrases of similar meaning. These forward-looking statements reflect our current beliefs and expectations with respect to future events and are based on assumptions and are subject to risks and uncertainties and other factors outside our control that may cause actual results to differ materially from those projected. Overview We operate as an equipment leasing program in which the capital our members have invested is pooled together to make investments, pay fees and establish a small reserve. We primarily engage in the business of purchasing equipment and leasing it to third-party end users, equipment financing, acquiring equipment subject to lease and, to a lesser extent, acquiring ownership rights to items of leased equipment at lease expiration. Some of our equipment leases are acquired for cash and are expected to provide current cash flow, which we refer to as “income” leases. For the other equipment leases, we finance the majority of the purchase price. We refer to these leases as “growth” leases. Growth leases generate little or no current cash flow because substantially all of the rental payments received from a lessee service the indebtedness associated with acquiring or financing the lease. We anticipate that the future value of the leased equipment will exceed our cash portion of the purchase price. Additional investments will continue to be made with the cash generated from our initial investments to the extent that the cash is not needed for expenses, reserves and distributions to members with a combination of cash and financing. The investment in additional equipment in this manner is called “reinvestment”. We anticipate purchasing equipment from time to time until approximately April 4, 2010, unless that date is extended for up to an additional three years, at our Manager’s sole discretion. At September 30, 2007, our portfolio, which we hold either directly or through joint venture investments with affiliates, consists primarily of the following equipment subject to lease: Shipping: · We have a 100% interest in three container vessels on bareboat charter to ZIM Israel Navigation Co. Ltd. (“ZIM”), the 1orea (“ZIM Korea”), the 1anada (“ZIM Canada”) and the 1talia (“ZIM Italia”). The ZIM Korea and the ZIM Canada have bareboat charters that expire during June 2009 and the ZIM Italia has a bareboat charter that expires during December 2009. 16 Table of Contents · On July 24, 2007, we acquired a 49% interest in the Mayon Spirit (“Mayon”), a product tanker, which is subject to a bareboat charter with an affiliate of the Teekay Corporation (“Teekay”) that expires in July 2011. We paid approximately $7,548,000 for the 49% interest. Information Technology Equipment and Phone Systems: · We have a 74.6% interest in ICON GeicJV, which purchased information technology equipment, such as Sun servers, HP servers, Dell desktop computers and Panasonic laptop computers, subject to a three year lease with Government Employees Insurance Company (“GEICO”). As of March 31, 2007, the lease with GEICO expired and the equipment has either been returned or renewed on a month-to-month basis. · We have a 75% interest in the unguaranteed residual values of a portfolio of leases currently in effect and performing with various lessees in the United Kingdom. The portfolio is mostly comprised of information technology equipment, including laptops, desktops and printers. All of the leases expire at various dates through August 30, 2009. · We have a 100% interest in two Mitel Networks 3340 Global Branch Office Solution Phone Systems on lease to CompUSA, Inc. (“CompUSA”).The two leases expire in December 2008 and December 2009, respectively. · We have a 100% interest in 101 Noritsu QSS-3011 digital mini-labs on lease to the Rite Aid Corporation (“Rite Aid”). The leases expire at various times from November 2007 to September 2008. · We have a 30.6% interest in ICON Global Crossing, LLC (“ICON Global Crossing”), which purchased state-of-the-art telecommunications equipment from various vendors, which was then leased to Global Crossing Telecommunications, Inc. (“Global Crossing”). The lease expires on March 31, 2010. · We have a 72.3% interest in ICON Global Crossing II, LLC (“ICON Global Crossing II”), which purchased state-of-the-art telecommunications equipment from various vendors, which was then leased to Global Crossing and Global Crossing North American Networks, Inc. (“Global Crossing Group”). The lease expires on October 31, 2010. Financing facility: · On August 13, 2007, we entered into an equipment financing facility with a consortium of other lenders and Solyndra, Inc. (“Solyndra”), a privately held manufacturer of solar panels for the building of a new production facility.The financing facility matures on June 30, 2013 and is secured by the equipment as well as all other assets of Solyndra. The equipment is comprised of two fully automated manufacturing lines that combine glass tubes and thin film semiconductors to produce solar panels.Included as part of the consideration in the acquisition are warrants to purchase 40,290 shares of Solyndra common stock at an exercise price of $4.96. The warrants expire on April 6, 2014. Other Equipment: · We have a 100% interest in refrigeration equipment on lease to P.W. Supermarkets, Inc (“PW Supermarkets”). The equipment is subject to a three year lease which was set to expire during July 2007. During July 2007, PW Supermarkets extended the lease until July 2008. 17 Table of Contents · We have a 100% interest in ICON Premier LLC (“Premier LLC”), which purchased hospital bedside entertainment and communication terminals that are on lease with Premier Telecom Contracts Limited (“Premier Telecom”).The equipment was installed in various hospitals located throughout the United Kingdom. The lease expires on December 31, 2012. · We have a 100% interest in automotive steering column production and assembly equipment on lease to Anchor Tool & Die Co. (“Anchor”). The equipment is subject to a three year lease which expires on September 30, 2009. · On September 28 2007, we acquired a 100% interest of substantially all of the machining and metal working equipment of MW Texas Die Casting, Inc (“Texas Die”).We have a sixty month lease commencing on October 1, 2007. Lease and Other Significant Transactions Information Technology Equipment: During 2007, GEICO returned equipment with a cost basis of approximately $5,322,000 and extended on a month-to-month basis equipment with a cost basis of approximately $531,000. Of the equipment that was returned, our Manager has sold equipment with a net book value of approximately $390,000. We realized proceeds of approximately $383,000 and recognized a loss of approximately $7,000 on the equipment sale. The remaining returned equipment has a net book value of approximately $380,000, is currently being remarketed by our Manager and was reclassified to equipment held for sale or lease, net. Digital Audio/Visual Entertainment Systems: We own a 50% interest in ICON AeroTV, LLC (“ICON AeroTV”), whose sole purpose was owning equipment leased to AeroTV Ltd (“AeroTV”).On February 13, 2007, AeroTV’s customer, the largest scheduled bus line in Europe, terminated its service agreement with AeroTV. Shortly thereafter, AeroTV notified our Manager of its inability to pay certain rent owed to ICON AeroTV and subsequently filed for insolvency protection in the United Kingdom. In February 2007, ICON AeroTV sent a notice to AeroTV terminating the Master Lease Agreement.Certain facts came to light that gave our Manager serious concerns regarding the propriety of AeroTV's actions during and after the execution of the lease with AeroTV. On April 18, 2007, ICON AeroTV filed a lawsuit in the United Kingdom’s High Court of Justice, Queen’s Bench Division against AeroTV and one of its directors for fraud.Subsequently, ICON AeroTV executed a default judgment against the AeroTV director. ICON AeroTV is currently in the process of attempting to execute the judgment. At this time it is not possible to determine the ability to collect the judgment. On February 20, 2007, ICON AeroTV wrote off its leased assets with a remaining cost basis of approximately $441,000, which was off-set by the recognition of the relinquished security deposit and deferred income of approximately $288,000, resulting in a loss of approximately $153,000. During March 2007, ICON AeroTV collected approximately $218,000 of the remaining rent balance.In April 2007, all unexpended amounts previously contributed to ICON AeroTV for the purchase of on board digital audio/visual systems were returned to us and ICON Leasing Fund Eleven, LLC (“Fund Eleven”), which amount together with accrued interest was approximately $5,215,000. Shipping: On July 24, 2007, we along with ICON Leasing Fund Twelve, LLC (“Fund Twelve”), an affiliate of our Manager, formed ICON Mayon, LLC (“ICON Mayon”), with interests of 49% and 51%, respectively. ICON Mayon purchased one Aframax 98,507 DWT product tanker, Mayon, from an affiliate of Teekay. The purchase price for the Mayon was approximately $40,250,000, comprised of (i) the cash payment of approximately $15,312,000 funded in the form of a capital contribution to ICON Mayon and (ii) borrowings of approximately $24,938,000 of non-recourse debt under a secured loan agreement with Fortis Capital Corp. Simultaneously with the closing of the purchase of Mayon, Mayon was bareboat charteredback to Teekay for a term of four years. The charter commenced on July 24, 2007. The total capital contributions made to ICON Mayon as of September 30, 2007 were approximately $15,404,000, of which our share was approximately $7,548,000. 18 Table of Contents New Accounting Pronouncements In September 2006, the Financial Accounting Standards Board (“FASB”)issued SFAS No. 157, “Accounting for Fair Value Measurements” (“SFAS 157”). SFAS 157 establishes a separate framework fordetermining fair values of assets and liabilities that are required by other authoritative GAAP pronouncements to be measured at fair value. In addition, SFAS 157 incorporatesand clarifies the guidance in FASB Concepts Statement No. 7 regarding the use of present value techniques in measuring fair value. SFAS 157 is effective for financialstatements with fiscal years beginning after November 15, 2007. Our Manager is currently evaluating the impact of this pronouncement. Results of Operations for the Three Months Ended September 30, 2007 (the “2007 Quarter”) and 2006 (the “2006 Quarter”) Revenue for the 2007 and 2006 Quarters are summarized as follows: Three Months Ended September 30, 2007 2006 Change Total revenue $ 8,739,935 $ 7,465,508 $ 1,274,427 Rental income 6,953,185 6,292,705 660,480 Finance income 710,283 660,761 49,522 Income from investments in joint ventures 390,020 411,571 (21,551 ) Net gain (loss) on sales of equipment 116,975 (26,668 ) 143,643 Net gain on foreign currency transactions 386,591 - 386,591 Interest and other income 182,881 127,139 55,742 Total revenue for the 2007 Quarter increased by $1,274,427, or 17.1%, as compared to the 2006 Quarter. This increase was primarily attributable to rental income from our leased equipment, net gain on foreign currency transactions related to changes in exchange rates in the United Kingdom and net gain on sales of equipment. During the 2006 Quarter, we purchased equipment on lease to Anchor and to the Global Crossing Group, which accounts for approximately $1,130,000 of additional rental income during the 2007 Quarter. The increase was partly offset by the expiration of our lease with GEICO in March 2007, which accounted for a decrease in rental income of approximately $458,000 during the 2007 Quarter. The increase in the net gain on foreign currency transactions was due to a change in foreign currency rates of approximately 2% on a cash balance that was transferred from our pound sterling bank account in the United Kingdom to our dollar bank account in the United States during July 2007. This cash was used for our investment in ICON Mayon. The increase in the net gain on sales of equipment was primarily due to an increased number of equipment sales from our investments in residuals with Summit Asset Management, Ltd. (“SAM”) and Key Financial Group, Ltd. (“Key Financial”). During the 2007 Quarter, we recognized approximately $128,000 of gains on sales of residual values as compared to a loss of $26,000 on the sale of residual values during 2006 Quarter. The decrease in income from investments in joint ventures relates to the early termination of the leases with AeroTV and EAM Assets Ltd. (“EAM") and the expiration of the lease of an aircraft that was on lease with Federal Express (“FedEx”), resulting in a decrease of approximately $205,000, offset by our investment in ICON Mayon, which resulted in an increase of approximately $184,000. 19 Table of Contents Expenses for the 2007 and 2006 Quarters are summarized as follows: Three Months Ended September 30, 2007 2006 Change Total expenses $ 6,761,104 $ 7,902,790 $ (1,141,686 ) General and administrative 166,676 45,264 121,412 Depreciation and amortization 5,280,441 5,939,428 (658,987 ) Impairment loss - 440,928 (440,928 ) Management fees - Manager 500,527 521,492 (20,965 ) Administrative expense reimbursements - Manager 237,360 251,041 (13,681 ) Interest 497,929 694,383 (196,454 ) Minority interest 78,171 10,254 67,917 Total expenses for the 2007 Quarter decreased by $1,141,686, or 14.4%, as compared to the 2006 Quarter. The decrease was primarily due to lower depreciation and amortization expense, an impairment loss recorded during the 2006 Quarter and lower interest expense that was partly offset by an increase in general and administrative expenses. The decrease in depreciation and amortization expense was caused by the GEICO lease expiring during March 2007, an impairment that was charged to the leases with Rite Aid as of December 31, 2006, an increase in the SAM leases coming to term and the continued amortization of the prepaid formation fees that will be completely written off during March 2008, partially offset by our acquisitions during the 2006 Quarter of equipment on lease to the Global Crossing Group and Anchor. The decrease in interest expense was due to the continued reduction of our non-recourse debt on the three ZIM vessels, ZIM Canada and ZIM Korea were purchased in June 2004 and ZIM Italia in January 2005. The increase in general and administrative expenses was due to higher commissions on the increased number SAM leases coming to term for the 2007 Quarter as compared to the 2006 Quarter. Net Income (Loss) As a result of the foregoing factors, the net income for the 2007 Quarter was $1,978,831 as compared to the net loss for the 2006 Quarter of $437,282. The net income per weighted average number of additional members’ shares outstanding for the 2007 Quarter was $13.19 as compared to the net loss per weighted average number of additional members’ shares outstanding for the 2006 Quarter of $2.91. Results of Operations for the Nine Months Ended September 30, 2007 (the “2007 Period”) and 2006 (the “2006 Period”) Revenue for the 2007 and 2006 Periods are summarized as follows: NineMonths Ended September 30, 2007 2006 Change Total revenue $ 25,655,735 $ 21,909,021 $ 3,746,714 Rental income 21,500,794 19,695,208 1,805,586 Finance income 2,068,428 660,761 1,407,667 Income from investments in joint ventures 766,811 1,113,756 (346,945 ) Net gain (loss) on sales of equipment 267,854 (30,364 ) 298,218 Net gain on foreign currency transactions 714,819 26,713 688,106 Interest and other income 337,029 442,947 (105,918 ) 20 Table of Contents Total revenue for the 2007 Period increased by $3,746,714, or 17.1%, as compared to the 2006 Period. This increase was primarily attributable to increases in rental and finance income from our leased equipment. We purchased equipment on lease to Anchor and the Global Crossing Group during the 2006 Period, which account for approximately $3,574,000 of additional rental income during the 2007 Period. The increase was partially offset by the reclassification of the Premier Telecom lease from an operating to a direct finance lease in July 2006. The reclassification represented 98% of our finance income for the 2007 Period and accounting for approximately $975,000 of the offsetting decrease in rental income. In addition, the expiration of our lease with GEICO in March 2007 accounted for a decrease in rental income of approximately $825,000 during the 2007 Period. The increase in the net gain on foreign currency transactions was due to the impact of the change in foreign currency rates on the conversion of approximately $13,569,000 of distributions made from Premier LLC, ICON AeroTV and ICON EAM LLC (“ICON EAM”) joint ventures, as well as a change in foreign currency rates of approximately 2% on a cash balance that was transferred from our pound sterling bank account in the United Kingdom to our dollar bank account in the United States during July 2007. This cash was used for our investment in ICON Mayon. The decrease in income from investments in joint ventures relates to the early termination of the leases with AeroTV and EAM and the expiration of the lease of an aircraft that was on lease with FedEx, resulting in a decrease of approximately $562,000, offset by our investment in ICON Mayon, which resulted in approximately $184,000 of additional income from investments in joint ventures. Expenses for the 2007 and 2006 Periods are summarized as follows: Nine Months Ended September 30, 2007 2006 Change Total expenses $ 22,080,429 $ 23,767,948 $ (1,687,519 ) General and administrative 807,660 325,342 482,318 Depreciation and amortization 17,236,992 18,532,736 (1,295,744 ) Impairment loss - 440,928 (440,928 ) Management fees - Manager 1,552,791 1,418,902 133,889 Administrative expense reimbursements - Manager 628,643 755,802 (127,159 ) Interest 1,619,146 2,262,348 (643,202 ) Minority interest 235,197 31,890 203,307 Total expenses for the 2007 Period decreased by $1,687,519, or 7.1%, as compared to the 2006 Period. The decrease was primarily due to lower depreciation and amortization and interest expense as well as an impairment loss recorded during the 2006 Period, that was partially offset by an increase in general and administrative expenses. The decrease in depreciation and amortization expense was due to the reclassification of the Premier Telecom lease in July 2006 from an operating to a direct finance lease, the expiration of the GEICO lease during March 2007, an impairment on the assets on lease with Rite Aid as of December 31, 2006, an increase in the SAM leases coming to term, the continued amortization of the prepaid formation fees that will be completely written off during the March 2008 and the sale of portion of the equipment on lease with PW Supermarkets during June 2006. The lower depreciation and amortization expense were partially offset by our acquisitions during the 2006 Period of equipment on lease to the Global Crossing Group and Anchor. The decrease in interest expense was due to the continued reduction of our non-recourse debt on the three ZIM vessels, ZIM Canada and ZIM Korea of which were purchased in June 2004 and ZIM Italia in January 2005. The increase in general and administrative expenses was due to increased professional fees, state taxes, printing charges and commissions from increased investment in leased assets and fees to an unrelated third party for financing costs. Net Income (Loss) As a result of the foregoing factors, the net income for the 2007 Period was $3,575,306 as compared to the net loss for 2006 Period of $1,858,927. The net income per weighted average number of additional members’ shares outstanding for the 2007 Period was $23.82 as compared to the net loss per weighted average number of additional members’ shares outstanding for the 2006 Period of $12.36. 21 Table of Contents Liquidity and Capital Resources Sources and Uses of Cash At September 30, 2007 and 2006, we had cash and cash equivalents of $6,182,218 and $7,017,086, respectively. For the 2007 and 2006 Periods, our main source of cash has been from operating activities, which we expect to continue throughout the entire operating period. For the 2007 Period, our main use of cash was from financing activities. For the 2006 Period, our main uses of cash were from investing and financing activities. We anticipate that financing activities will continue to be our main use of cash during the remainder of the operating period. Operating Activities Sources of cash Our main source of cash from operating activities for the 2007 and 2006 Periods was the collection of finance receivables from operating and finance leases of approximately $10,951,000 (primarily relating to the Premier Telecom, Global Crossing Group, Rite Aid, CompUSA, Anchor, SAM, PW Supermarkets and GEICO leases) and $6,937,000 (primarily relating to the Premier Telecom, GEICO, CompUSA, PW Supermarkets, SAM and Rite Aid leases), respectively. These transactions provided us with $11,654,560 and $5,406,266, respectively, of net cash from operating activities. Investing Activities Sources of cash Our sources of cash from investing activities during the 2007 Period consisted of proceeds from the sales of equipment of $1,272,665 (which primarily consisted of the proceeds received from the sale of residual value interests and the sale of information technology equipment) and $11,752,505 in distributions from joint ventures (which we received from our ICON Global Crossing, ICON EAM, ICON AeroTV and ICON Aircraft 46837 LLC joint ventures). The distributions received from ICON EAM and ICON AeroTV were from the return of capital not invested. Our sources of cash from investing activities during the 2006 Period consisted of proceeds from the sales of equipment of $2,580,117 (which consisted of the proceeds received from the sale of Air Atlanta aircraft rotables, sale of a portion of refrigeration equipment on lease to PW Supermarkets and the sale of residual value interests), $1,324,900 in distributions from our ICON Global Crossing joint venture, $733,792 from cash transfers from restricted cash relating to the closing of the Premier LLC escrow account. Uses of cash Our primary uses of cash from investing activities during 2007 Period were $2,000,665 relating to the acquisition of equipment on lease to Texas Die,$3,325,507for notes receivable on a financing facility, and $7,933,833 for an investment in joint ventures primarily relating to our investment in ICON Mayon. Our primary uses of cash from investing activities during the 2006 Period were $17,894,411 relating to the acquisition of the equipment on lease to Anchor, Global Crossing Group, Premier Telecom and Saturn Corporation, $782,177 for an investment in unguaranteed residual values relating to the Key Finance Portfolio. 22 Table of Contents Financing Activities Uses of cash Our source of cash from financing activities during the 2006 Period wasthe contribution of minority holders in joint ventures (which were contributed for an investment in ICON Global Crossing II). Our uses of cash from financing activities during the 2007 Period was cash distributions paid to our members of $9,684,125 and $1,004,506 for the distributions to minority interest holders in joint ventures (which were paid from ICON Global Crossing II and ICON GeicJV). Our uses of cash from financing activities during the 2006 Period were cash distributions paid to our members of $9,704,613, $354,010 for the distributions to minority interest holders in joint ventures (which were paid fromICON Global Crossing II and ICON GeicJV) and $376,417 for redemption of additional member shares. Financings and Borrowings Revolving Line of Credit-Recourse On August 31, 2005, we, together with certain of our affiliates (entities sponsored and organized by our Manager), ICON Income Fund Eight B L.P. (“Fund Eight B”), ICON Income Fund Nine, LLC and Fund Eleven (collectively, the “Borrowers”) entered into a Commercial Loan Agreement (the “Loan Agreement”), with California Bank & Trust (the “Lender”). The Loan Agreement provides for a revolving line of credit of up to $17,000,000 pursuant to a senior secured revolving loan facility (the “Facility”) which is secured by all assets of the Borrowers not subject to a first priority lien, as defined in the Loan Agreement. Each of the Borrowers is jointly and severally liable for all amounts borrowed under the Facility. Amounts available under the Facility are subject to a borrowing base that is determined, subject to certain limitations, on the present value of the future receivables under certain lease agreements in which the Borrowers have a beneficial interest. As part of the Loan Agreement, the Borrowers are required to comply with certain financial covenants, including, a minimum debt coverage ratio, a tangible net worth covenant, a leverage ratio and a minimum liquidity covenant. The Borrowers are in compliance with these covenants at September 30, 2007. The Loan Agreement prohibits the Borrowers from declaring or paying any distribution to investors if such a payment would cause the Borrowers to become non-compliant with the financial covenants in the Loan Agreement. In addition, on August 31, 2005, the Borrowers entered into a Contribution Agreement (the “Contribution Agreement”) pursuant to which the Borrowers agreed to certain restrictions on the amounts and terms of their respective borrowings under the Facility in order to minimize the risk that a Borrower would be unable to repay its portion of the outstanding obligations under the Facility at any time. These restrictions include, but are not limited to, borrowing in excess of the lesser of (a) an amount each Borrower could reasonably expect to repay in one year from its projected free cash flow, or (b) the greater of (i) the borrowing base, as defined in the Loan Agreement, as applied to such Borrower and (ii) 50% of the net worth of such Borrower. The Contribution Agreement also provides that, in the event a Borrower pays an amount under the Contribution Agreement in excess of its share of the total obligations under the Facility, whether by reason of an event of default or otherwise, the other Borrowers will immediately make a contribution payment to such Borrower and in such amount that the aggregate amount paid by each Borrower reflects its allocable share of the aggregate obligations under the Facility. The Borrowers' obligations to each other under the Contribution Agreement are collateralized by a subordinate lien on the assets of each Borrower. The Borrowers are in compliance with the Contribution Agreement at September 30, 2007 and no amounts are due to or payable by us under the Contribution Agreement. 23 Table of Contents On December 26, 2006, the Borrowers entered into a Loan Modification Agreement (the “Loan Modification”) to the Loan Agreement. The Loan Modification extended the Facility from August 31, 2007 to September 30, 2008 and lowered (i) the interest rate for advances under the Facility from the Lender’s prime rate plus 0.25% to the Lender’s prime rate and (ii) the interest rate on the five separate advances that are permitted to be made under the Facility at the rate at which United States dollar deposits can be acquired by the Lender in the London Interbank Eurocurrency Market (the “LIBOR Rate”) plus 2.75% per year to the LIBOR Rate plus 2.5% per year. In addition, pursuant to the terms of the Loan Modification, the Borrowers no longer have to maintain a cash reserve. The interest rate at September 30, 2007 was 7.75%. On June 20, 2007, the Loan Agreement, the Contribution Agreement and the Loan Modification were modified to admit Fund Twelve as a permitted borrower. Fund Twelve, as a result of its entry into the Loan Modification, is jointly and severally liable for the outstanding balance. Aggregate borrowings by all Borrowers under the Facility amounted to $6,255,000 at September 30, 2007.We currently have no borrowings under the Facility.Subsequent to September 30, 2007, Fund Twelve repaid $5,000,000 of borrowings under the Facility.The remaining balance of $1,255,000 relates to borrowings by Fund Eight B. Our Manager believes that with the cash we have currently available and with the cash being generated from our leases, we have sufficient cash to continue our operations into the foreseeable future. We have the ability to borrow funds under the Facility if necessary. However, our ability to generate cash in the future is subject to general economic, financial, competitive, regulatory and other factors that affect our lessees’ business that are beyond our control.See “Part II, Item 1A.Risk Factors.” Distributions We pay monthly distributions to our members beginning with the first month after the members’ admission through the termination of the operating period, which we currently anticipate will be on April 4, 2010. We paid distributions to our additional members totaling $9,587,283 and $9,607,567 for the 2007 Period and 2006 Period, respectively. Additionally, we paid distributions to our Manager of $96,842, and $97,046for the 2007 Period and 2006 Period, respectively. Contractual Obligations and Commitments and Off Balance Sheet Transactions At September 30, 2007, we have non-recourse debt obligations. The lenders have security interest in the equipment relating to each non-recourse debt instrument and an assignment of the rental payments under the leases associated with the equipment. If the lessee were to default on the non-recourse debt the equipment would be returned to the lender in extinguishment of the non-recourse debt. At September 30, 2007, our outstanding balance indebtedness was $34,213,824. On September 28, 2007, we completed the acquisition of substantially all of the machining and metal working equipment of Texas Die, a wholly owned subsidiary of MW Universal, Inc. (“MWU”). Simultaneously with the closing of the transaction with Texas Die, Fund Eleven and Twelve, two entities managed by our Manager (together, the “Participating Funds”) completed similar acquisitions with four other subsidiaries of MWU pursuant to which the respective funds purchased substantially all of the machining and metal working equipment of each subsidiary. Each subsidiary’s obligations under its respective leases (including those of Texas Die) are cross-collateralized, cross-defaulted, and the subsidiaries’ obligations are guaranteed by MWU. Each of the Participating Funds have also entered into a credit support agreement with us, pursuant to which losses incurred by a Participating Fund with respect to any MWU subsidiary are shared among the Participating Funds proportionately, based on the amount of capital invested.The term of the credit support agreement matches that of the lease agreements. No amounts were accrued at September 30, 2007 and management cannot reasonably estimate at this time the maximum potential amounts that may become payable under the credit support agreement. 24 Table of Contents FASB Interpretation No. 45, “Guarantor’s Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees of Indebtedness of Others” (“FIN 45”), requires certain guarantees to be recorded at fair value and requires a guarantor to make disclosures, even when the likelihood of making any payments under the guarantee is remote.For those guarantees and indemnifications that do not fall within the initial recognition and measurement requirements of FIN 45, our Manager must continue to monitor the conditions that are subject to the guarantees and indemnifications, a required under existing GAAP, to identify if a loss has been incurred.If our Manager determines that it is probable that a loss has been incurred, any such estimable loss would be recognized. Item 3. Quantitative and Qualitative Disclosures About Market Risk We, like most other companies, are exposed to certain market risks, which include changes in interest rates and the demand for equipment (and the related residuals) owned by us.We believe that our exposure to other market risks, including foreign currency exchange rate risk, commodity risk and equity price risk, are insignificant, at this time, to both our financial position and our results of operations.There were no other material changes to the disclosure related to these items since the filing of our Annual Report on Form 10-K for the year ended December 31, 2006. Item 4T. Controls and Procedures Evaluation of disclosure controls and procedures In connection with the preparation of this Quarterly Report on Form 10-Q for the period ended September 30, 2007, as well as the condensed consolidated financial statements and Quarterly Reports on Form 10-Q for the period ended September 30, 2007 for our affiliates, our Manager carried out an evaluation, under the supervision and with the participation of the management of our Manager, including its Chief Executive Officer and the Principal Financial and Accounting Officer, of the effectiveness of the design and operation of our Manager’s disclosure controls and procedures as of the end of the period covered by this report pursuant to the Securities Exchange Act of 1934. Based on the foregoing evaluation, except as noted below, the Chief Executive Officer and the Principal Financial and Accounting Officer concluded that our Manager’s disclosure controls and procedures were effective. While evaluating our Manager’s disclosure controls and procedures, our Manager recognized that greater internal controls were needed to aid in a more efficient closing of our financial statements, thereby requiring our Manager to hire additional skilled accounting staff. In response, our Manager hired several additional accounting staff members who are certified public accountants and/or are experienced with public reporting entities, including three additional senior accountants with more than 16, 10 and 9 years, respectively, of experience with public reporting entities, the most senior of those accountants having assumed the responsibilities of the senior vice president of accounting. Our Manager will continue to evaluate its disclosure controls and procedures to determine their effectiveness and adequacy and will take the steps necessary, in our Manager’s opinion, to ensure the adequacy of our Manager’s disclosure controls and procedures. In designing and evaluating our Manager’s disclosure controls and procedures, our Manager recognized that disclosure controls and procedures, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the disclosure controls and procedures are met. Our Manager’s disclosure controls and procedures have been designed to meet reasonable assurance standards. Disclosure controls and procedures cannot detect or prevent all error and fraud. Some inherent limitations in disclosure controls and procedures include costs of implementation, faulty decision-making, simple error and mistake. Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the controls. The design of any system of controls is based, in part, upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all anticipated and unanticipated future conditions. Over time, controls may become inadequate because of changes in conditions, or the degree of compliance with established policies or procedures. Our Manager’s Chief Executive Officer and Principal Financial and Accounting Officer have determined that no weakness in disclosure controls and procedures had any material effect on the accuracy and completeness of our financial reporting and disclosure included in this report. 25 Table of Contents PART II - OTHER INFORMATION Item 1.Legal Proceedings In the ordinary course of conducting our business, there may be certain claims, suits and complaints filed against us.In the opinion of management, the outcome of such matters, if any, will not have a material impact on our consolidated financial position or results of operations.No material legal proceedings are currently pending or threatened, to our knowledge, against us or against any of our assets. Item 1A. Risk Factors There have been no material changes from the risk factors disclosed in “Item 1A. Risk Factors” of our Annual Report on Form 10-K for the year ended December 31, 2006. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds Our Manager consented to us redeeming 279 additional member shares during the 2007 Period. The redemption amounts are calculated according to a specified redemption formula in accordance with the LLC agreement.Redeemed additional member shares have no voting rights and do not share in distributions.The LLC agreement limits the number of additional member shares which can be redeemed in any one year and redeemed additional member shares may not be reissued. The following table details our additional member redemptions: Total Number of Additional Member Price Paid PerAdditional Shares Redeemed Member Shares January 1, 2007 through January 31, 2007 40 $ 851.84 February 1, 2007 through February 28, 2007 23 $ 822.51 March 1, 2007 through March 31, 2007 8 $ 827.51 April 1, 2007 through April 30, 2007 - $ - May 1, 2007 through May 31, 2007 31 $ 894.95 June 1, 2007 through June 30, 2007 25 $ 832.93 July 1, 2007 through July 31, 2007 42 $ 825.63 August 1, 2007 through August 31, 2007 40 $ 834.54 September 1, 2007 through September 30, 2007 70 $ 839.68 Item 3.Defaults Upon Senior Securities Not applicable. Item 4.Submission of Matters to a Vote of Security Holders No matters were submitted to a vote of security holders during the 2007 Quarter. Item 5.Other Information Not applicable. Item 6. Exhibits 31.1 Rule 13a-14(a)/15d-14(a) certifications. 31.2 Rule 13a-14(a)/15d-14(a) certifications. 32.1 Certification pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Certification pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 26 Table of Contents SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the LLC has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ICON Income Fund Ten, LLC File No. 000-50654 (Registrant) by its Manager, ICON Capital Corp. Dated: November 14, 2007 /s/ Thomas W. Martin Thomas W. Martin Chairman, Chief Executive Officer and President of the Manager (Principal Executive Officer) ICON Capital Corp. Manager of ICON Income Fund Ten, LLC Dated: November 14, 2007 /s/ Michael A. Reisner Michael A. Reisner Director, Executive Vice President and Chief Financial Officerof the Manager (Principal Financial and Accounting Officer) ICON Capital Corp. Manager of ICON Income Fund Ten, LLC 27
